Case 17-20543-JAD      Doc 589
                             Filed 08/11/21 Entered 08/11/21 13:31:15 Desc Main
                            Document      Page 1 of 7               FILED
                                                                    8/11/21 1:16 pm
                                                                    CLERK
                                                                    U.S. BANKRUPTCY
                 IN THE UNITED STATES BANKRUPTCY COURT              COURT - WDPA
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                             )
                                    )
 DAVID H. ZIMMER,                   )              Case No. 17-20543-JAD
                                    )
             Debtor.                )              Chapter 7
 __________________________________ X
                                    )              Related to ECF No.511
 ROSEMARY C. CRAWFORD,              )
                                    )
             Trustee Movant,        )
                                    )
       -v-                          )
                                    )
 No Respondent.                     )
 __________________________________ X

                                MEMORANDUM OPINION

        The matter before the Court is the Chapter 7 Trustee’s Motion to Authorize

 Trustee to Make Interim Distribution (the “Motion”).             This Motion should be a

 routine exercise. However the parties, including creditors Daniel Peter Morris and

 Lucille Aoisa Morris (the “Morris Creditors”), choose to re-hash every grievance

 available regardless of whether such grievances are real or imagined.

        The Court held a hearing on the Motion on August , 2021. The gist of the

 Motion is that the Chapter 7 Trustee would like to distribute funds on hand in the

 amount of $67,825.72. The Morris Creditors, however, contend that the actual

 amount the Chapter 7 Trustee should have for distribution is $69,286.10 because,

 according to the Morris Creditors, the Trustee’s payment of $1,460.381 in bank



        1
          The parties have used the figure $915.78 in their pleadings. However, an examination of
 the accounting reflects that the sum of bank fees is $1,460.38.
Case 17-20543-JAD    Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15   Desc Main
                               Document      Page 2 of 7



 fees is “unauthorized.”

       The “unauthorized” bank fee objection by the Morris Creditors is overruled,

 in part, because Local Bankruptcy Rule 2016-2 states unequivocally:

             Rule 2016-2 BANK SERVICE FEES ON CHAPTER 7
             ESTATE ACCOUNTS

                    (a) Chapter 7 trustees are authorized to
                    incur and pay any actual, necessary
                    expense as contemplated by 11 U.S.C.
                    §330, for bank fees and charges directly
                    related to the administration of estate
                    accounts.

                    (b) The Court retains authority to review
                    and approve such expenses during the
                    administration of the case.

 See LBR 2016-2.

       The Morris Creditors further object to the Motion contending that taking the

 bank fees off of the top of the estate’s recoveries is contrary to the global

 settlement reached between the Chapter 7 Trustee, the Morris Creditors, and the

 Client Protection Fund of the Bar of Maryland. In this regard, the Court agrees

 with the Morris Creditors.

       The global settlement sub judice was the result of a mediation conducted by

 Judge Taddonio. By that settlement, the Chapter 7 Trustee, the Morris Creditors,

 and the Client Protection Fund of the Bar of Maryland amicably resolved their

 differences and memorialized the settlement in a written agreement dated

 February 4, 2020.     That agreement was approved by the Court on March 10,


                                         -2-
Case 17-20543-JAD     Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15   Desc Main
                                Document      Page 3 of 7



 2020. See Order (A) Approving Settlement and (B) Directing Clerk to Close

 Adversary Proceedings, ECF 370.

       The gist of the settlement is that funds being held by the Court of Common

 Pleas of Allegheny County and certain other parties (estimated to collectively be

 in the amount of $80,000) were to be turned over to the Chapter 7 Trustee. After

 payment of the administrative fees and reimbursement of expenses of the Chapter

 7 Trustee (which she agreed to collectively cap at $14,000) and payment of any

 allowed priority claim of the IRS, the remaining sums held by the Chapter 7

 Trustee are to be split evenly between the Morris Creditors and the Client

 Protection Fund of the Bar of Maryland. See Morris v. Zimmer (In re Zimmer), 623

 B.R. 151, 160      (Bankr. W.D. Pa. 2021)(describing the global settlement in

 connection with denying the Morris Creditors’ motion to dismiss bankruptcy).

       Accordingly, since the bank fees are part of the administrative expenses

 incurred by the Trustee, it is clear that under the settlement agreement such

 sums are to be paid from the $14,000 of funds earmarked to be paid to the

 Chapter 7 Trustee.    On this limited basis, the Morris Creditors’ objection is

 sustained.

       Beyond the bank fee issue, the Morris Creditors lodge a myriad of other

 objections to the Motion. These objections are neither clear and nor concise and

 are set forth in multiple documents such as the Objection of Creditors Daniel Peter

 Morris and Lucile Aiosa Morris to Motion to Authorize Trustee to Make an Interim


                                          -3-
Case 17-20543-JAD       Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15   Desc Main
                                  Document      Page 4 of 7



 Distribution at Doc 511 (see ECF 543) and Reply of Creditors Daniel Peter Morris

 and Lucille Aiosa Morris to Debtor’s Response at Doc 534 to Motion to Authorize

 Trustee to Make an Interim Distribution at Doc 511 (see ECF 544) (collectively, the

 “Morris Objections”).

       What can be inferred by the Morris Objections is that the Morris Creditors

 would like to undo the global settlement and undo the various orders previously

 entered by the Court, including the prior order of the Court denying the Morris

 Creditors’ motion to dismiss. See In re Zimmer, supra. If this is the thrust of the

 Morris Objections, they are denied as being frivolous.

       What is also evident by the Morris Objections is that the Morris Creditors

 desire to insert into every motion that is before this Court all perceived grievances

 that the Morris Creditors may have against the Chapter 7 Trustee.              Those

 grievances have been referred to the Office of the United States Trustee for both

 investigation and report by way of an Order of this Court dated August 5, 2021.

 See ECF 580. The Court reserves judgment as to whether the grievances of the

 Morris Creditors have any merit, or whether they are lodged to inappropriately

 harass and disparage the Chapter 7 Trustee in contravention of Fed.R.Bankr.P.

 9011 and 28 U.S.C. § 1927. Accordingly, these objections of the Morris Creditors

 are overruled without prejudice as to the United States Trustee’s investigation and

 report to the Court.

       The Court also recognizes that the Morris Creditors believe that there may


                                            -4-
Case 17-20543-JAD     Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15    Desc Main
                                Document      Page 5 of 7



 be certain assets that Mr. Zimmer has frittered away to the detriment of creditors.

 However, the Trustee previously agreed by operation of the global settlement that

 such assets, if they actually exist above and beyond the funds agreed to be

 dedicated to this bankruptcy estate by operation of the global settlement, are no

 longer protected by the automatic stay and that the Morris Creditors and the

 Client Protection Fund of the Bar of Maryland are free to pursue their state law

 remedies with respect to the same. See ECF 478 and Adversary17-02230-JAD at

 ECF 124.

       Accordingly, in deciding the Motion, this Court is in no way ruling positively

 or negatively with respect to the bona fides or merits of such non-bankruptcy law

 remedies. Rather, the Court is merely holding that nothing in the attachments to

 the Motion filed by the Chapter 7 Trustee should be deemed or construed to

 impair any rights of action that any party in interest (including without limitation,

 the Morris Creditors or the Client Protection Fund of the Bar of Maryland) may

 have against Mr. David Zimmer, or against any third party, or against any

 property which can be subject to judgment enforcement by any creditors of Mr.

 David Zimmer under applicable law.

       For some reason unknown to the Court, the Morris Creditors appear to

 persistently harangue the Chapter 7 Trustee about the other alleged assets or

 other targets for recoveries. No doubt the Morris Creditors know how to use the

 judicial system. After all, the Morris Creditors have filed motion after motion, and


                                          -5-
Case 17-20543-JAD    Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15    Desc Main
                               Document      Page 6 of 7



 objection after objection, in this forum.

       The Court can only surmise that the Morris Creditors desire to maximize

 their position by avoiding the payment of their own litigation costs and instead

 foist them on the Chapter 7 Trustee, just like they previously desired to block this

 estate from distributing funds to the IRS (which is a lawful creditor of this

 bankruptcy estate). See Zimmer, supra.; see also Morris v. Zimmer (In re Zimmer),

 623 B.R. 139 (Bankr W.D. Pa. 2020), reconsideration denied, 624 B.R. 92 (Bankr.

 W.D. Pa. 2021). Along these lines, this Court by way of separate Order found that

 the Morris Creditors willfully violated the automatic stay by unilaterally

 attempting to garnish assets which are property of the estate. As a result, and

 pursuant to 11 U.S.C. § 362(k), the Court has awarded the Chapter 7 Trustee

 compensatory damages in the amount of $850 from the Morris Creditors.

       In sum, except for the bank fee issue, the Morris Creditors’ objection to the

 Motion is devoid of any merit.

       For the sake of completeness, the Court has also considered the limited

 objection of Mr. David Zimmer to the Motion. The gravamen of Mr. Zimmer’s

 limited objection is that Mr. Zimmer now attempts to claim an exemption interest

 in the recoveries which the Chapter 7 Trustee desires to distribute.

       By way of separate Order, however, Mr. Zimmer’s effort to claim a belated

 exemption interest in the proceeds has been denied. That denial means that Mr.

 Zimmer’s limited objection to the Motion is without merit and is overruled.


                                         -6-
Case 17-20543-JAD      Doc 589    Filed 08/11/21 Entered 08/11/21 13:31:15     Desc Main
                                 Document      Page 7 of 7



       Accordingly, the Court shall enter an Order that provides as follows:

       1.     The Motion to Authorize Trustee to Make Interim Distribution is
              GRANTED insofar as the Chapter 7 Trustee is authorized to disburse
              the $69,286.10 in gross receipts that she has received.

       2.     The aforementioned gross receipts shall be disbursed as follows:

              Chapter 7 Administrative expenses:          $14,000.00*
                   *From which the Chapter 7
                    Trustee shall satisfy all applicable bank
                    & technology service fees, and retain
                    the remainder as trustee compensation
                    and reimbursement of any future expenses
                    of the trustee

              Department of Treasury:                        $12,064.00

              The Morris Creditors:                     $21,611.05**
                   ** From which the Chapter 7 Trustee shall
                      retain and be paid $850 on accounWRI
                      the 11 U.S.C. § 362(k) damages award.
                      Thus, two checks shall be drawn. $20,761.05
                      to the Morris Creditors and $850 to the
                      Chapter 7 Trustee

              The Client Protection Fund of
              the Bar of Maryland:                           $21,611.05


              Total:                                         $69,286.10


       SO ORDERED this 11th day of August, 2021.



                                         __________
                                         ___________________________________
                                                 ____
                                                 __ _ ____
                                                        ________
                                                              ___________________
                                         The Honorable Jeffery
                                                         J ffery A. Deller
                                                         Je
                                         United States Bankruptcy Judge

 cc: All parties in interest

                                           -7-
